Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-15, 17 and 19-23 are pending in this application.
Election/Restrictions
Applicant’s election without traverse of Group I and a species a single (X = O) in the reply filed on 07/05/2022 is acknowledged.  Claims 1, 4-7, 13-15, 17, 19, 22 and 23 read on the elected species. The examiner searched the elected species X = O and found a prior art, thus, the search was stopped. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-7, 13-15, 17, 19 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldfarb, David Scott U.S. Patent No. 8,642,660.  Cited reference teaches the following compound that is the same as applicants when applicant’s compound formula (I) has the following substituents:

R1 = R2 = methyl, R3 = H; X = O; and R4 = heteroaryl.

    PNG
    media_image1.png
    618
    1543
    media_image1.png
    Greyscale

Since said compound is the same as applicants, a 102(a)(1) rejection is proper.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, 11-15, 17, 19 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
	a. Claim 1 and claims dependent thereon are rejected because the phrase 
“optionally substituted” is indefinite. In the absence of the specific moieties intended to effectuate modification by the “substitution” or attachment to the chemical core claimed, the term “substituted” renders the claims in which it appears indefinite in all occurrences wherein applicants fails to articulate by chemical name, structural formula or sufficiently distinct functional language, the particular moieties applicants regards as those which will facilitate substitution, requisite to identifying the composition of matter claimed.

	b.  Claims 7 and 17 are rejected because it is improperly dependent from claim 1. The 4th species recited in claims 7 and 17 does not belong to formula (I) of claim 1. 

    PNG
    media_image2.png
    291
    175
    media_image2.png
    Greyscale

This species is different from compounds of claim 1 for two reasons.  First, it has no piperidine ring attached directly to SO2.  The piperidine ring is replaced with phenyl ring. Second, the SO2 is attached to N-CH3.  Applicants compounds of formula (I) has the following chemical structure:

    PNG
    media_image3.png
    361
    276
    media_image3.png
    Greyscale


Applicants have to delete said species from claims 7, 17 and 19..

Likewise, 7th and 9th species have to be deleted because of the amendment made in claim 1. Note that said compounds are also duplicates.

    PNG
    media_image4.png
    278
    91
    media_image4.png
    Greyscale

c.  Claims 7 and 17 are rejected because said claims are improperly dependent from claim 1.  There are many species that are recited in claims 7 and 17 that do not belong to the elected invention. Example, 5th species, 7th species, 10th species, 14th species, 26th-34th species, etc. The phenyl in formula (I) of claim 1 that is attached to -SO2- and  -CO2-NH- is replaced with thiophene or pyridine for said species. 

    PNG
    media_image5.png
    162
    93
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    216
    155
    media_image6.png
    Greyscale

The examiner recommends that applicants review the species recited in claims 7 and 17 and delete species that don’t belong to the elected invention.  

	d.  Claim 14 and claims dependent thereon is rejected because the phrase “the compound is linked to a prodrug moiety configured for removal at a target location within a subject” is not clear.  Said claim has several problems.  First, the claim lacks sufficient antecedent bases. There is no mention of any prodrug moiety configured for removal at a target location within a subject in claim 1.  Second, claim 14 starts as a compound claim but ends up as an intended use claim. Is it a method claim or a compound claim? Third, it is unclear how the compound is linked to a prodrug moiety or and how it is configured for removal.  To overcome this rejection, the examiner recommends that applicants delete claims 14 and 22.

	e.  Claim 15 is rejected because the phrase “the compound of claim comprising an analog of formula (I) wherein one or more metabolic hot spots of the analog are modified with deuterium or fluorine” is not clear.  Said claim has several problems.  First, the claim lacks sufficient antecedent bases. There is no mention of any analogs or metabolic hot spots in claim 1. Second, it is unclear what metabolic hot spots are or what compounds are analogs of formula (I).  What are metabolic hot spots? What are analogs of formula (I)?  What is covered by analogs of formula (I) and what is not? To overcome this rejection, the examiner recommends that applicants delete this claim.

Information Disclosure Statement
7.	Applicant’s Information Disclosure Statement, filed on 10/12/2020 has been acknowledged.  Please refer to Applicant’s copies of the 1449 submitted herewith.

In order to expedite prosecution after rejoinder, the examiner recommends that applicants delete claims 11-12, 14-15 and 22.  Applicants have also to delete non-elected species from claims 7, 17 and 19.  Note that the species X = S and X = N and the method of treatment would be rejoined once the elected species X = O is found allowable.
					 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kahsay Habte/
Primary Examiner, Art Unit 1624



July 13, 2022